Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19   Page 1 of 7 PageID 5
Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19   Page 2 of 7 PageID 6
Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19   Page 3 of 7 PageID 7
Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19                              Page 4 of 7 PageID 8




      to face his accuser and bring witnesses in his defense, and when Plaintiff asked about that

      Witness was told: " ... He refuses to get involved ... " [sic], which is a gross and total denial of Due

      Process and Plaintiffs pt Amendment Right To Redress, sth Amendment Right to be presumed

      innocent, and therein directly subjects Plaintiff to extreme and severe cruel and unusual

      punishment without due process by virtue of the conductance of this 'farce' of a hearing

      without any of Plaintiff's rights observed, and a total and blatant intentional denial and

      deprivation and direct violation of Plaintiff's 14th Amendment Right to Due Process.

  8. Whereas Plaintiff further respectfully states and avers that this falls squarely within the confines

      of The Whistle blower Act in that less than several weeks before, Plaintiff was then too

      maliciously accused of something and again there was no 'Complaining Actor/Witness' for

      Plaintiff to confront and face, and in fact, The Defendants at that point also attempted to

      maliciously 'Kick' Plaintiff out of the HDOM Program, and but for Plaintiff having had to go

      directly to The Dallas Veterans Administration Hospital Director and Patient Advocate to have

     them personally intercede, Plaintiff would've been summarily 'Kicked' Out ofthe Program

      without cause, and thusly, the actions herein foregoing detailed are part and parcel to direct

      and flagrant intentional retaliation against Plaintiff for daring to expose the nefarious actions

      and activities of all the Defendants, and Plaintiff states that he is now Homeless, has lost his

      employment as a direct and predicate cause ofthe actions herein detailed by all The Defendants

      who acted jointly and severally in both their Professional as well as Personal Capacities, and

      Plaintiff has been forced to bring this action as even contacting The Veterans White House

      Emergency Line has not garnered even a modicum of relief.

  9. Whereas Plaintiff further states that there is a serious problem with the Nursing Staff of both

     The Dallas VA Hospital Emergency Department in that Plaintiff on numerous occasions was

     totally disrespected, denied medical care, and same led to Plaintiff becoming grossly life-
Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19                            Page 5 of 7 PageID 9




     threatening infected necessitating immediate hospitalization of Plaintiff to undergo 2 separate

      and independent surgeries which necessarily predicated Plaintiff losing a well-paying job.

  10. Whereas Plaintiff further states that his Primary Care Physician and Plaintiff had a mutually

     amicable professional and personal relationship, and The Primary Care Physician Doctor Rao was

      meeting all of Plaintiff's Medical Concerns and Needs with his Nurse (An English Female) who

     was most professional and compassionate, yet when Plaintiff needed Emergency Care and was

      approved by HDOM Nursing Staff and Doctor Rao to come directly to Clinic 10, Plaintiff was

      arbitrarily and rudely denied access to and ability to meet and be seen by Doctor Rao by some

      indeterminate race Nurse on 3 separate occasions and further denied and deprived of necessary

      medical care including both Pain Medication as well as Pain Steroid Shots, and it was not until

      Plaintiff made yet another call to The Veterans Emergency White House Line that then and only

     then less than 2 days ago, was Plaintiff's original Prescriptions suddenly filled, yet Plaintiff has

      still been denied and deprived of the very real necessary Medical Steroid Shot to alleviate his

      Pain which is medically documented and Plaintiff is always at a Pain Level of 10.

  II. Whereas Plaintiff has several other witnesses to all the herein who will readily testify before The

      Court and Jury as to all the herein true and correct facts, information, and data.

  I2. Whereas Plaintiff states that The propensity and proclivity for fraud and destruction of crucial

      material evidence, documents, notes, Urinalysis, etc., by all The Party's herein named including

     the Nursing Staff at Clinic 10 for Doctor Rao, as well as the Medical Records Department at The

      Dallas Veterans Administration is very real, and therein Plaintiff respectfully asks The Court to

      issue a Subpoena Duces Tecum for all the HDOM Records relating to Plaintiff as well as any

      Notes, Recordings, Psychological Tests, Analysis, etc., as well as all Medical Records for Plaintiff

     from The Dallas Veterans Administration Hospital Medical Records Department and that Plaintiff

      be provided a copy of all at no cost in the interest of justice which has been denied Plaintiff to
Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19                          Page 6 of 7 PageID 10




      date, so that Plaintiff can review same and prepare the necessary additional documentary

       evidence from same for The Court and Jury.




   Whereas Plaintiff states and avers solemnly that all the herein foregoing are true and correct facts,

   events, and information, and Plaintiff intends to testify to same before The Court and Jury at Trial,

   and Plaintiff respectfully being an Indigent and Homeless Veteran has no means to pay any Filing

   Fees nor Court Costs and asks The Court to Waive Same in the interest of Due Process and Justice

   and Plaintiff has duly executed and has attached the requisite Fee Waiver Affidavit.


                                         Respectfully Signed,


   Dated: Wednesday March 3'd, 2019

                                                      Julian M. Turner, ProSe

                                                      1:81:8-emsican suee[   /{?&?      A)~rol/ tt ~o'l
                                                      Dallas, Texas~          ·/S;;J,.o"f
                                                      (734) 506-8575

                                                      Turnerjulian205@gmail.com
Case 3:19-cv-01392-S-BK Document 3 Filed 06/11/19   Page 7 of 7 PageID 11
